Title: To Benjamin Franklin from Peter Collinson, 17 October 1767
From: Collinson, Peter
To: Franklin, Benjamin


Mill Hill Saturday 17: Octor [1767]
I was glad to hear my Dear Friend was Safe Arrived In the happy land of Liberty—and more So, that Wee shall Have the pleasure of his Company at Mill Hill.
If He will do Us that Favour Next Fryday or Saturday it will be perfectly Suiteable and Agreeable to Us. I have wrote by this post to Docr. Solander that He may come to you and Settle the Time to be convenient to Both. In hopes of our Agreeable Meeting I am your Affectionate Friend
P Collinson
My Sons best Services
There is a New Large Coach on Springs that comes every Day from the Bull Inn in Holbourn.
 Addressed: To / Benn: Franklin Esqr / at Mrs. Stevenson’s in / Craven Street
